

113 HCON 65 IH: Expressing the sense of Congress regarding outreach to families of members of the Armed Forces killed in action in Iraq and Afghanistan, and in other conflicts.
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 65IN THE HOUSE OF REPRESENTATIVESNovember 15, 2013Mr. Calvert submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONExpressing the sense of Congress regarding outreach to families of members of the Armed Forces killed in action in Iraq and Afghanistan, and in other conflicts.Whereas the human burden of the Global War on Terrorism has been disproportionately borne by the less than one percent of Americans who serve in the military;Whereas 2,276 members of the Armed Forces have been killed in Afghanistan and 4,474 members of the Armed Forces killed in Iraq as of November 11th, 2013;Whereas the strength of our military is built upon the men and women who serve in uniform and the families who support them; andWhereas supporting those families who have lost loved ones in the Global War on Terrorism demonstrates the commitment of the American people to those families now and in the future: Now, therefore, be itThat it is the sense of Congress that—(1)all families that have lost loved ones in uniform should be recognized for their sacrifices and for their dedicated and patriotic support of the United States;(2)local communities should recognize and support those families that have lost a loved one in combat; and(3)the President should encourage military bases around the country to organize and host events to recognize and commemorate the sacrifices of members of the Armed Forces of all services, and to encourage the attendance of families within the local area that have lost loved ones in combat to attend such commemorations.